Grice, Justice.
1. The bill of exceptions specially assigning error on the striking of a part of plaintiff’s petition; and also assigning error on the final decree, the writ of error will not be dismissed on the. ground that *888after the first part of his petition had been stricken the plaintiff “then went forward to a conclusion of the case, offering evidence in his own behalf, and obtained a general judgment in his favor,” the record disclosing that the plaintiff obtained a judgment in his favor only on that part of his petition not stricken.
No. 12546.
October 13, 1938.
2. It was error to strike, on demurrer, so much of the petition as alleged that certain property was purchased by the plaintiff and the defendant jointly, and paid for by them jointly, although the title for convenience was taken in the name of the defendant, the wife, and that “there wa's no intention of giving said entire property to defendant by reason of the fact that the title to said property was placed in her name,” and containing a prayer that “said property be divided upon some equitable basis between petitioner and defendant.” The rule that, as between husband and wife, payment of purchase-money by one and causing the conveyance to be made to another shall be presumed to be a gift, raises a rebuttable presumption. Code, § 108-116.

Judgment reversed.


All the' Justices concur.

Thomas B. Branch Jr., for plaintiff. H. A. Allen, for defendant.